               Case 1:18-cr-00390-PAE Document 503 Filed 08/24/20 Page 1 of 1

                                                 LAW OFFICES OF
                                         STEPHEN TURANO
                                                     ______

                                              sturano@turanolaw.com

275 MADISON AVENUE                                                                           60 PARK PLACE
35TH FLOOR                                                                                         SUITE 703
NEW YORK, NY 10016                                                                         NEWARK, NJ 07102
       _____                                                                                     ______

TEL (917) 974-1781                                                                         TEL (973) 648-6777
FAX (212) 208-2981                                                                         FAX (212) 208-2981
                                                                                                 ______

                                                                                REPLY TO NEW JERSEY OFFICE


                                                August 22, 2020

By ECF
Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                 Re:    United States v. Jasper
                        Case No. 18 Cr. 390 (PAE)

Dear Judge Engelmayer:

       As Your Honor is aware, I represented Tia Jasper on the above-referenced matter, having been
appointed pursuant to the provisions of the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A. Ms.
Jasper was sentenced by the Court on October 28, 2020.

       I write to request that I be re-appointed nunc pro tunc to March 26, 2020, so that I may submit a
CJA voucher for the work performed in connection with Ms. Jasper’s submissions to both the Bureau of
Prisons and the Court for compassionate release. See, e.g., ECF #s 437 and 438.

        I thank the Court for its attention to this matter.




                                                                      Respectfully,

                                                                      /s/ Stephen Turano

                                                                      Stephen Turano


cc: All Parties (via ECF)                  Granted. The Clerk of Court is respectfully directed to


                                                              PaJA.�
                                           terminate the motion pending at docket 500. SO ORDERED.
                                                    __________________________________
                                                          PAUL A. ENGELMAYER 8/24/2020
                                                          United States District Judge
